Citation Nr: 1624362	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1966 to November 1970.

This matter comes on appeal before the Board of Veterans' Appeals from a June 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Paul, Minnesota (RO), which in pertinent part, declined to reopen the previously denied claim for entitlement to service connection for hypertension.  The Veteran's claim was subsequently reopened in a May 2012 supplemental statement of the case (SSOC). 

Irrespective of the RO's decision to reopen the previously denied claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  The matter has been re-characterized as shown on the first page. 

On his August 2011 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a hearing held at the RO.  He subsequently withdrew his request in January 2013.  

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO denied the claim for entitlement to service connection for hypertension because the evidence of record failed to demonstrate that the current disorder was incurred in or otherwise related to his period of service.  The Veteran was notified of that decision in the following month, but he did not appeal.  

2.  The additional evidence received since the December 2008 rating decision relates to an unestablished fact (medical evidence suggesting a link between current diagnosis and period of service) that is necessary to substantiate the claim for a stomach disorder, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

1.  The December 2008 RO rating decision which denied the Veteran's claim for service connection claim for hypertension is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for hypertension.  Implicit in the claim is his petition to reopen the previously denied claim for entitlement to service connection for hypertension.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original claim for entitlement to service for hypertension in a December 2008 rating decision.  The claim was denied because the evidence failed to show that his hypertension had an onset during his period of service or within the first year thereafter, or was otherwise related to his period of service.  Although the RO provided notice of the denial, the Veteran did not initiate appeal to this rating decision.  The December 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran now seeks to reopen his previously denied claim for service connection.  Upon review of the record, the Board finds that the evidence received since these last final rating decisions is new and material.  Specifically, the evidence of record now contains an August 2011 private medical statement from Dr. M.G.A., in which, it is suggested that the Veteran's hypertension is related to his service-connected diabetes mellitus. That evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for bilateral hearing loss.  See Shade v. Shinseki, 24 Vet.App. 110 (2010). 

Thus, the Board finds that the newly submitted medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claim.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for hypertension.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.  The Board will turn to the merits of the underlying claim in the Remand portion of this decision.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for hypertension has been received, the Veteran's previously-denied claim is reopened.


REMAND

With regard to the claim for hypertension, the Veteran primarily contends that his hypertension is related to his service connected diabetes mellitus.  In addition, The Board notes that the theory that the claimed disability could be directly related to his exposure to herbicides (Agent Orange) in Vietnam has also been raised by the record.  Although a VA medical opinion has been obtained that addresses the possibility of a relationship between the claimed disability and a service-connected disability, no opinion has been obtained on the possibility of a relationship to herbicides.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i) .

The Board finds that a VA examination or opinion should be obtained in this case to specifically address whether the Veteran's hypertension is related to his in-service Agent Orange exposure.  To that effect, the National Academy of Sciences  (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  

A June 2010 a Federal Register notice best addresses VA's current stance on hypertensions related to Agent Orange exposure.  VA explained as follows:

The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors.  Viewing the evidence as a whole and taking into account the considerations discussed above, the Secretary has determined that the credible evidence for an association between hypertension and herbicide exposure is not equal to nor does it outweigh the credible evidence against an association.  Therefore, he has determined that a positive association does not exist.  In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension. 

75 Fed. Reg. 32540, 32549 (June 8, 2010). 

Although the Secretary determined that a positive association between hypertension and herbicides does not exist so as to warrant adding herbicide to the list of presumptive disease, the Board finds that the suggestive findings acknowledged by the Secretary do satisfy the third McLendon element t so as to require a VA medical opinion as to whether the Veteran's hypertension is related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Accordingly, the claim is remanded to provide the Veteran with a medical opinion to address that theory of causation.

Accordingly, the case is REMANDED for the following action:
 
1.  Arrange for an appropriate VA examiner to review the Veteran's claims file to determine whether there exists a relationship between his currently diagnosed hypertension and service.  If the VA examiner determines that a physical examination is necessary, one should be scheduled.  The examiner is requested to review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in service, or is otherwise related to his military service, to include his presumed exposure to herbicides therein.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in Thailand.

The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Thereafter, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the AOJ.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


